DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 17 October 2019 is acknowledged. Claims 1-12 as amended are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-245536 A (“Watanabe”).
	A partial machine translation is enclosed with this action.
	As to claims 1, 3, 5, 6, 8, and 9, Watanabe teaches resin coated metal plates, specifically aluminum (para. 0054). Watanabe teaches coating both sides of aluminum alloy sheet with the coating composition (para. 0054). Example 24 of Watanabe teaches the use of carnauba wax and polyethylene wax in a ratio of wax to base resin of 0.005 (Table 3), and as such it is calculated that both coatings 
	As to claim 2, Watanabe is silent as to the deposited amount of carnauba wax on the surface of the film. However, the coating of Watanabe, as outlined with respect to claim 1, is identical to that claimed, and it is reasonable to expect that the resulting composition would have the same amounts of surface carnauba wax.
	As to claims 4 and 7, example 31 of Watanabe teaches a coating having carnauba wax, polyethylene wax, and lanolin (an animal wax), each in a ratio of wax to base resin of 0.005, such that each wax is present in an amount of approximately 0.05 %, such that the lanolin (animal wax) that is a wax other than carnauba and polyethylene wax is present in less than 0.7 wt% as required by claims 4 and 7.
	As to claim 11, Watanabe teaches that the aluminum alloy sheet is treated on both sides with a chemical conversion treatment (para. 0054, referring to example 1, para. 0040).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-245536 A (“Watanabe”).
As to claim 10, the discussion of Watanabe with respect to claim 8 is incorporated by reference. Watanabe does not exemplify the recited amount of inner wax, as claim 24 discloses 1.0 parts of wax per base resin material. However, Watanabe teaches examples of carnauba and polyethylene inner wax in amounts between 0.006 to 0.2 in total wax to base resin (para. 0013), which overlaps the recited range, and as such, using lower amounts of total wax, including within the recited range, is contemplated by Watanabe and obvious over Watanabe.
	As to claim 12, the discussion of Watanabe with respect to claim 1 is incorporated by reference. While not exemplified, Watanabe teaches that the resin coated metal plate may be used for can end (lid) material (para. 0001), and thus the use of the sheet in the form of a lid is an obvious end use suggested by Watanabe. Moreover, since Watanabe teaches the same coating on both surfaces, so that the first coating and second coating are the same, it would be expected that a first coating is situated on an outer surface, and another (second coating) would be on an inner surface.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764